UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-4882



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


HAKIM NASIF TRENT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Walter D. Kelley, Jr.,
District Judge. (CR-04-141)


Submitted:   March 21, 2007                 Decided:   March 28, 2007


Before WILKINS, Chief Judge, and WIDENER and WILKINSON, Circuit
Judges.


Vacated and remanded by unpublished per curiam opinion.


Frank W. Dunham, Jr., Federal Public Defender, Larry W. Shelton,
Supervisory Assistant Federal Public Defender, OFFICE OF THE
FEDERAL PUBLIC DEFENDER, Norfolk, Virginia, for Appellant. Paul J.
McNulty, United States Attorney, Andrew M. Robbins, Special
Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Hakim Nasif Trent appeals his sentence for being a felon in

possession      of   a    firearm   and    ammunition.       See   18   U.S.C.A.

§ 922(g)(1) (West 2000).          We vacate and remand.



                                          I.

     On October 15, 2004, Officer William Graham of the Newport

News (Virginia) Police Department pulled over a purple Ford Escort

driven by Trent.         Officer Graham had been advised to watch for such

a vehicle because Trent was wanted in Portsmouth for charges

including attempted capital murder of a police officer four days

earlier.       After removing Trent from the vehicle, Officer Graham

recovered a fully loaded .38 caliber revolver from Trent’s pants,

seven .38 caliber bullets from Trent’s right-side watch pocket, and

a box of Remmington .38 caliber ammunition from under Trent’s seat.

     As    a   result,     a   federal    grand   jury   charged   Trent    in   an

indictment with being a felon in possession of a firearm and

ammunition.      Trent pleaded guilty to the indictment.

     In    Trent’s        presentence     report,    the   probation       officer

recommended increasing Trent’s offense level based on his attempted

murder of the police officer four days before Trent’s arrest.

Trent objected, however, arguing that consideration of that conduct

would not be proper unless Trent admitted it or it was proven

beyond a reasonable doubt.           Although the Government argued that


                                          2
proof of the conduct by a preponderance of the evidence was all

that was required, the district court adopted Trent’s position.

When the Virginia state court trial on the attempted capital murder

charge resulted in a hung jury, the Government submitted that the

district   court   should   sentence   Trent    without   considering   the

alleged conduct, and the district court did so.

     The district court determined that Trent’s total offense level

was 17, which, with his Criminal History Category of III, yielded

a guideline range of 30 to 37 months imprisonment.           The district

court, however, determined that that range failed to adequately

address the sentencing purposes of promoting respect for the law,

deterring criminal conduct, and protecting the public from the

defendant’s future crimes.       See 18 U.S.C.A. § 3553(a)(2) (West

2000).     In this regard, the court noted that Trent had been

involved in serious violent crime, was arrested for the crime of

conviction    only   eight    months    after     being    released     from

incarceration, and had “pictures of guns tattooed on each forearm.”

J.A. 62.   On this basis, the district court sentenced Trent to 108

months imprisonment.

     After his federal sentencing, Trent pleaded guilty in Virginia

state court to the attempted capital murder.         He was sentenced to

30 years imprisonment with 14 years suspended conditioned on 14

years of supervised probation after his release.            The first 108




                                   3
months of his active state service was ordered to run concurrently

with his federal sentence.



                                    II.

       At the time Trent was sentenced, United States v. Booker, 543

U.S. 220 (2005), had only recently rendered the federal sentencing

guidelines advisory, and much uncertainty existed as to how the

new, advisory scheme should be applied.          Since that time, we have

resolved many significant issues, including the standard of proof

district courts should employ in finding facts affecting the

applicable guideline range, see United States v. Morris, 429 F.3d

65, 72 (4th Cir. 2005), and the process courts should utilize in

determining how to incorporate the advisory guideline range into an

analysis of the appropriate sentence to impose, see, e.g., United

States v. Moreland, 437 F.3d 424, 432-33 (4th Cir.), cert. denied,

126 S. Ct. 1054 (2006).       In order to provide the district court

with the benefit of these and other recent decisions, we vacate

Trent’s sentence and remand for reconsideration.         We dispense with

oral    argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.


                                                    VACATED AND REMANDED




                                     4